Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.

Claim Status
Claims 1-4 and 6-10 are pending. Claims 1 and 9 have been amended. Claims 1-4, 6-7 and 9-10 are being examined in this application. In the response to the restriction requirement, Applicants elected electric current, a flow system and SEQ ID NO: 1. Claim 8 is withdrawn as being drawn to a nonelected species.

Response to Amendment
The affidavit under 37 CFR 1.132 filed on 9/13/2022 is insufficient to overcome the rejection of claims 1, 3-4 and 6-7 based upon Liu et al. (Biochemical Engineering Journal 35 (2007) 333-340) as set forth in the last Office action.
Applicant argues that the method according to amended claim 1 results in the formation of linear surfactin, wherein the pH of the aqueous suspension of active carbons has a decisive influence on the hydrolysis of surfactin.
Applicant also argues that a chromatogram of surfactin before and after conducting the instantly claimed method shows the presence of linear surfactin.   
Applicant additionally argues that “[i]t is impossible to obtain linear surfactin according to the method of the Liu article due to low pH”.
Applicant’s arguments have been fully considered but are not persuasive.
Liu et al. clearly teaches that the pH is in the range of 6.5 to 8.5, and further exemplifies pH at 8.5 (para 2.1; Table 1).
Therefore, since the method of Liu corresponds to the instantly claimed method, the resulting surfactin must have necessarily been linear.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 112
The rejection of claims 1-4, 6-7 and 9-10 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This rejection is maintained.
Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Biochemical Engineering Journal 35 (2007) 333-340), as
evidenced by Bernal et al. (Journal of Carbon Research 4(4):62) and Merck
(downloaded on 10/28/2021 from URL:< Charcoal activated CAS 7440-44-0 1102514 (emdmillipore.com)).
With respect to claim 1, Liu et al. teach the adsorption of surfactin from aqueous
solution onto activated carbon (abstract).
Liu et al. further teach that an amount of activated carbon (0.025-0.1 g) and
buffer solution of 20ml were placed in a 200ml flask, into which the amount of surfactin
solution was added (para 2.2).
Liu et al. also teach that the specific surface of the activated carbon was
determined to be 960 m2/g (para 2.1), and further teach that when pH of the broth is
lower than 6, surfactin precipitates and production yield is lower (para 3.3).
Liu et al. additionally tach that a pH range of 6.5-8.5 and a temperature of 30C are found optimal for the adsorption (para 4), and further exemplifies pH at 8.5 (para 2.1; Table 1).
Liu et al. also teach that surfactin was eluted off the cartridge by HPLC
(paras 2.2-2.3).
Therefore, Liu et al. teach a method comprising:
a) mixing an aqueous solution of activated carbon and a cyclic polypeptide
having a peptide ring closed by a lactone bond (i.e. surfactin);
b) adsorbing the cyclic lipopeptides on the surface of the activated carbon;
c) hydrolyzing the cyclic lipopeptides on the surface of the activated carbon
thereby forming linear lipopeptides. Please note that as evidenced by Bernal et al.,
hydrolysis of lactone occurs on the surface of activated carbon (page 16, 1st para).
Thus, since the method of Liu et al. is the same method instantly claimed, the lactone
bond will inherently break by hydrolysis on the surface of active carbon; and
d) separating the activated carbon from the suspension ("surfactin was eluted off
the cartridge by HPLC"), wherein the activated carbon has a surface area above 600 m2/g (i.e. 960 m2/g), and wherein the aqueous solution has a pH at 8.5.
With respect to claim 3, Liu et al. teach that the process is carried out in a flow
system (Fig. 1; para 2.2).
With respect to claim 4, Liu et al. teach that Merck activated carbon was used
(para 2.1). As evidenced by Merck, the activated carbon used is granular (page 1).
With respect to claim 6, Liu et al. teach that surfactin was eluted off the cartridge
by HPLC (paras 2.2-2.3).
With respect to claim 7, the instant specification teaches that surfactin linearized
on active carbon forms a structure represented by formulae (I)-(III), in which the -hydroxy fatty acid chain is composed of 12-15 atoms of C and which has a linear, iso- or anteiso-configuration (see Examples 1-2). Therefore, since the method of Liu et al. is
the same method instantly claimed, the linearized surfactin of Liu et al. would
necessarily have the chemical formula instantly claimed.

Response to Arguments
Applicant's arguments filed on 9/13/2022 have been fully considered but they are
not persuasive.
Applicant argues that “[t]he Liu article fails to disclose the step of hydrolyzing the remaining lipopeptides so as to form linear lipopeptides under the conditions as now claimed. There are no linear lipopeptides in the Liu article. Consider Figure 2 of the Liu article itself. As indicated in High Performance Liquid Chromatography (HPLC) spectrograms 2a and 2b in Fig. 2 of the Liu article, the peaks of the surfactin spectrogram obtained by the method of Liu article (see Fig. 2b) correspond to the location of the peaks of reference surfactin (i.e. a cyclic lipopeptide). The peaks did not move. Thus, the Liu article itself fails to demonstrate the change of any lipopeptides structure from cyclic to linear”.
Applicant also argues that “[T]he Examiner reliance on the inherency of the lactone bond breaking by hydrolysis is not sustained by the Liu article’s own data. Even though the Liu article discloses steps of the method, the Liu article fails to disclose the method as now claimed. The Liu article only teaches an acidic aqueous solution (pH lower than 6) as admitted by the Examiner. See Page 5 of the Office Action of 14 April 2022”.
Applicant's arguments are not persuasive.
As discussed in the rejection above, the method of Liu et al. is the same method
instantly claimed.
Liu et al. clearly teach the instantly claimed activated carbon, the instantly claimed surface area of the activated carbon, and also exemplifies the instantly claimed pH at 8.5 (para 2.1; Table 1).
	In contrary to Applicant’s arguments, the Examiner did not admit that the Liu article only teaches an acidic aqueous solution (pH lower than 6). To the contrary, the Examiner stated that “[L]iu et al. teach that when the pH of the broth is lower than 6, surfactin precipitates and production yield is lower (para 3.3). Therefore, implying that the pH was above 6”.
Furthermore, as discussed above, Liu et al. clearly exemplifies pH at 8.5.
With respect to Applicant’s arguments regarding Fig. 2 of Liu, it is noted that this figure relates to the method carried at a pH of 6.5 (para 3.3; “In further experiments, the buffer solution with pH 6.5 has been used”). 
Moreover, as evidenced by Bernal et al., the hydrolysis of lactone
occurs on the surface of activated carbon (page 16, 1st para). Thus, the surfactin of Liu et al. would inherently be hydrolyzed and form linear surfactin. 
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Biochemical Engineering Journal 35 (2007) 333-340) in view of Ao et al. (Renewable and Sustainable Energy Reviews 92 (2018) 958-979).
The teachings of Liu et al. with respect to claims 1, 3-4 and 6-7 have been
discussed above.
Liu et al. do not teach the limitation of instant claim 2.
Ao et al. teach that activated carbon (AC) has been proven to be an effective
adsorbent for removing a wide variety of organic and inorganic pollutants, polar and
non-polar compounds in the aqueous phase or from gaseous environment (page 958,
left column, 1st para).
Ao et al. additionally teach that the sorption performance and pore characteristics
of ACs depend on the physical and chemical properties of precursors as well as
activation techniques (page 958, right column, 2nd para).
Ao et al. also teach that microwave heating is a promising technique for
thermochemical treatment and activation of activated carbons due to its fast, selective,
uniform and volumetric heating (abstract).
Ao et al. further teach that microwave heating increases the carbon yield,
improves the AC quality, provides high energy efficiency, minimizes formations and
emissions of hazardous materials, thereby rendering the technique environmentally
friendly (page 959, left column, 2nd para).
It would have been obvious to one of ordinary skill in the art to use microwave
heating for the activation of the activated carbon of Liu et al. because Ao et al. that
microwave heating is a promising technique for thermochemical treatment and
activation of activated carbons due to its fast, selective, uniform and volumetric heating.
One of ordinary skill in the art would have reasonably expected microwave
heating to increase the carbon yield, improve the AC quality, provide high energy
efficiency, minimize formations and emissions of hazardous materials, thereby
rendering the technique environmentally friendly.
The activated carbon of Ao et al. used in the method of Liu et al. would have
adsorbed surfactin on its surface.

This rejection is maintained.
Claims 1, 3-4, 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable
over Liu et al. (Biochemical Engineering Journal 35 (2007) 333-340) in view of Stone et
al. (Langmuir. 2014 Jul 15;30(27):8046-55) as evidenced by Norit (Safety data sheet,
5/11/2016).
The teachings of Liu et al. with respect to claims 1, 3-4 and 6-7 have been
discussed above.
Liu et al. do not teach the limitation of instant claim 9.
Stone et al. teach separating proteins with activated carbon (title, abstract,
passim), wherein the activated carbon is Norit CGP super activated carbon (para 2.1 ).
As evidenced by Norit, the activated carbon used by Stone et al. is in the form of
powder (see page 8, "Physical and chemical properties").
The MPEP 2144.06 states that it is obvious to substitute equivalents known for
the same purpose.
In the instant case, it would have been obvious to one of ordinary skill in the art
to use the activated carbon of Stone et al. in the method of Liu et al. because it is
obvious to substitute equivalents known for the same purpose.
The skilled artisan would have reasonably expected the activated carbon of
Stone et al. to successfully separate proteins when used in the method of Liu et al.
because both Liu et al. and Stone et al. relate to separating proteins using activated
carbon.

This rejection is maintained.
Claims 1, 3-4, 6-7 and 10 are rejected under 35 U.S.C. 103 as being
unpatentable over Liu et al. (Biochemical Engineering Journal 35 (2007) 333-340) in
view of Crittenden et al. (Adsorption 11: 537-541, 2005).
The teachings of Liu et al. with respect to claims 1, 3-4 and 6-7 have been
discussed above.
Liu et al. do not teach the limitation of instant claim 10.
Crittenden et al. teach that "[A]n activated carbon monolith synthesized from a
phenolic resin precursor provides capacity and kinetic properties which compare most
favourably with the same mass of its granular counterpart (abstract).
Crittenden et al. also teach that It has been demonstrated that it is possible to
manufacture an activated carbon monolith that has a capacity and dynamic mass
transfer performance equal to that of the equivalent bed (same mass) of granules para
bridging pages 540-541).
It would have been obvious to one of ordinary skill in the art to substitute the
activated carbon of Liu et al. (i.e. granulated activated carbon) with the activated carbon
of Crittenden et al. (i.e. activated carbon monolith) because Crittenden et al. teach that
activated carbon monolith synthesized from a phenolic resin precursor provides capacity and kinetic properties which compare most favourably with the same mass of
its granular counterpart.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658